201 S.W.3d 68 (2006)
Michael J. PETTY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 86868.
Missouri Court of Appeals, Eastern District, Division Three.
September 12, 2006.
Scott Thompson, Asst. Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Lisa M. Kennedy, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Michael Petty (Petty) appeals the decision of the Circuit Court of the City of St. Louis (Court), the Honorable Steven R. Ohmer. Petty pled guilty to Statutory Rape in the Second Degree, Section 566.034;[1] Sexual Misconduct in the First Degree, Section 566.090; and Tampering with a Victim, Section 575.270. Judge Ohmer sentenced Petty to three seven-year imprisonment terms and one one-year term, all to run consecutively. Judge Ohmer suspended the execution of the sentences and placed Petty on five years' probation. When Petty violated his probation two years later, his sentences were executed. Petty subsequently filed a Rule 24.035 motion for post-conviction relief, in which he claimed his plea counsel was ineffective and his guilty plea was involuntary. Judge Ohmer found that Petty's claims were refuted by the record, and denied the motion without a hearing.
On appeal, Petty argues that the Court erred when it denied his Rule 24.035 motion. Petty claims his guilty plea was involuntary, and his plea counsel ineffective, in that plea counsel coerced him to plead guilty by telling him that, if he went to trial, the State would increase the secondary *69 degree statutory rape and sodomy charges to forcible charges, despite insufficient evidence of forcible compulsion.
We have reviewed the briefs of the parties and the Record on Appeal, and we find no error of law in this case. No jurisprudential purpose would be served by a written opinion. The judgment is affirmed pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo (2000).